DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 are objected to because of the following informalities, and should be:
“[[A]] The gas sensor according to claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorfmueller et al. (U.S. Pub. 2009/0217737).

Regarding claim 1, Dorfmueller discloses (Figs. 1 and 6) a gas sensor (see par. [0004]), comprising:
a gas-sensitive layer 10 (see pars. [0025] and [0027]-[0028]); and
a heating element 30/40 (see pars. [0023] and [0044]) to heat the gas-sensitive layer [0023], the heating element 30/40 comprising a heater track 15/17 [0044]-[0045] having first and second outer electric terminals 20/22 [0046];
wherein:
the heater track 15/17 has at least one inner electric terminal 46 [0046] located between the outer electric terminals 20/22 (as shown in Fig. 6);
the heating element 30/40 is configurable to set a temperature profile produced by the heating track 15/17 [0044]-[0046];


Regarding claim 2, Dorfmueller discloses (Figs. 1 and 6) the control unit is configured to select a pattern of electric potentials (i.e. to various combination of the terminals: [0046]) for application to the terminals 20/22/46 of the heater track 15/17 which, when applied, heat the gas-sensitive layer 10 to a predetermined target temperature (i.e. to determine the temperature: [0046], or to burn off soot: [0044]).

Regarding claim 3, Dorfmueller discloses (Figs. 1 and 6) the control unit is configured: to select (i.e. between various combination of the terminals: [0046]), from among the outer and inner electric terminals 20/22/46, a pair of terminals between which to apply power [0046], and to select, as said pair of terminals (i.e. between 20 and 46, for example: [0046]; Fig. 6), the two terminals 20/46 which, when power is applied therebetween, heat the gas-sensitive layer 10 to a temperature having a deviation from the predetermined target temperature (i.e. the sensing temperature: [0046], or to burn off soot: [0044]) which is the smallest out of the deviations produced when power is applied between a different possible pairs of terminals 22/46 (i.e. the power applied 22/46 is the same as – deviation being zero – the power applied to 20/46).



Regarding claims 6 and 8, Dorfmueller discloses (Figs. 1 and 6) plural measurement electrodes 14/16 [0046] to measure an electrical characteristic of the gas-sensitive layer at different locations (as shown in Fig. 6), wherein the control unit is configured to select a pattern of potentials (i.e. between various combination of the terminals: [0046]) which, when applied to the electric terminals of the heater track (see par. [0046]; Fig. 6), produce a temperature profile having different-temperature regions (left/right sides: Fig. 6) coinciding, respectively, with said different locations where the measurement electrodes 14/16 take measurements (as shown in Fig. 6).

Regarding claim 7, Dorfmueller discloses (Figs. 1 and 6) a biasing unit (implicit: [2209] and [0046]) configured to apply bias voltages to the measurement electrodes 14/16, wherein the biasing unit is configured to apply different bias voltages to measurement electrodes 14/16 taking measurements in regions at the same temperature (i.e. when selecting various combinations of the terminals: [0046]).



Regarding claim 10, Dorfmueller discloses (Figs. 1 and 6) the control unit is configured to clean a selected part of the length of the heater track (burn off: [0023] and [0046]) by applying power between an inner terminal 46 of the heating track and another electric terminal of the heater track (either 20 or 22: [0046]), the selected part of the length of the heater track being the part between the inner electric terminal 46 and the other electric terminal 20/22 (see par. [0046] and Fig. 6).

Regarding claim 12, Dorfmueller discloses (Figs. 1 and 6) a method of operating a gas sensor (see par. [0004]) comprising a gas-sensitive layer 10, a heating element 30/40 to heat the gas-sensitive layer 10, the heating element 30/40 comprising a heater track 15/17 having first and second outer electric terminals 20/22 and at least one inner electric terminal 46 located between the outer electric terminals 20/22 (as shown in Fig. 6), a control unit (implicit) to control a pattern of electric potentials applied to the electric terminals (i.e. when selecting various combinations of the terminals: [0046]), and plural measurement electrodes 14/16 disposed at different locations relative to the electric terminals 20/22/46 of the heater track (as shown in Fig. 6), the method comprising:

determining the electrical characteristics of the gas-sensing layer 10 at said different temperatures [0046] by measuring the set of signals produced by said different ones of the measurement electrodes 14/16 during heating of the measurement electrodes by said temperature profile (determining the electrical resistance during operation: [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfmueller et al. (U.S. Pub. 2009/0217737) in view of Johnson et al. (U.S. Patent 4,953,387).

Regarding claim 4, Dorfmueller is applied as above, and further discloses the control unit is configured to select said pair of terminals dependent on data indicating a desired temperature (either the sensing temperature: [0046], or to burn off soot: [0044]), said data comprising information indicative of a temperature (either the sensing temperature: [0046], or to burn off soot: [0044]) that is reached by the gas-sensitive layer 10 when power is applied between two candidate terminals 20/22/46 chosen from among the outer and inner terminals [0044]/[0046].
Dorfmueller does not disclose the data comprises test data.
Johnson discloses the data comprises test data (i.e. calibration data: col. 7, lines 5-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dorfmueller’s device so that the data comprises test data, as taught by Johnson.
Such a modification would ensure the accuracy of the measurement.

Regarding claim 11, Dorfmueller is applied as above, and further discloses the gas sensor (see the rejection of claim 1 above), and a method comprising: applying power between a pair of candidate electric terminals 20/22/46 [0046] selected among the inner and outer electric terminals 20/22/46 of the heater track 30/40 [0046]; determining the temperature attained by the gas-sensitive layer 10 when power is applied between the candidate electric 
Dorfmueller does not disclose comparing the determined temperature with a predetermined target temperature; and calibrating the control unit, based on the result of the comparing.
Johnson discloses comparing the determined temperature with a predetermined target temperature (i.e. comparing to the calibration data: col. 7, lines 5-20); and calibrating the control unit, based on the result of the comparing, (i.e. selecting the correct profile: col. 7, lines 5-20 and lines 60-66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dorfmueller’s device to include comparing the determined temperature with a predetermined target temperature; and calibrating the control unit, based on the result of the comparing, as taught by Johnson.
Such a modification would ensure the accuracy of the measurement (Johnson: col. 7, lines 5-20 and lines 60-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852